

115 HR 1934 IH: To establish a 5-year ban on individuals appointed to Executive Schedule positions and Members of Congress engaging in lobbying activities at the Federal level.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1934IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Gallagher introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a 5-year ban on individuals appointed to Executive Schedule positions and Members of
			 Congress engaging in lobbying activities at the Federal level.
	
		1.5-year ban on lobbying by individuals appointed to Executive Schedule positions and Members of
			 Congress
			(a)Individuals appointed to Executive Schedule positions
 (1)In generalSection 207(d) of title 18, United States Code, is amended to read as follows:  (d)Restrictions on very senior personnel of the executive branch and independent agencies (1)Vice President (A)RestrictionsIn addition to the restrictions set forth in subsections (a) and (b), any person who serves in the position of Vice President of the United States and who, within 2 years after the termination of that person's service in that position, knowingly makes, with the intent to influence, any communication to or appearance before any person described in subparagraph (B), on behalf of any other person (except the United States), in connection with any matter on which such person seeks official action by any officer or employee of the executive branch of the United States, shall be punished as provided in section 216 of this title.
 (B)Persons who may not be contactedA person described in this subparagraph is— (i)any officer or employee of any department or agency in which the Vice President served within a period of 1 year before the Vice President's service or employment with the United States Government terminated; and
 (ii)any person appointed to a position in the executive branch which is listed in section 5312, 5313, 5314, 5315, or 5316 of title 5.
									(2)Five-year restriction on individuals in Executive schedule and equivalent positions
 (A)In generalExcept as provided in subparagraphs (B) and (C), and in addition to the restrictions set forth in subsections (a) and (b), any individual employed in a position in the executive branch for which the rate of pay is the rate of pay payable for any level of the Executive Schedule under subchapter II of chapter 53 of title 5 who, within 5 years after the termination of his or her service or employment in such position, knowingly makes, with the intent to influence, any communication to or appearance before any officer or employee of any department or agency in the executive branch, on behalf of any other person (except the United States), in connection with any matter on which such person seeks official action by any officer or employee of such department or agency, shall be punished as provided in section 216 of this title.
 (B)Special Government employeesSubparagraph (A) shall not apply to a special Government employee who serves less than 60 days in the 1-year period before his or her service or employment as such employee terminates.
								(C)Waiver
 (i)AuthorityExcept as provided in clause (ii), at the request of a department or agency, the Director of the Office of Government Ethics may waive the restrictions under subparagraph (A) with respect to a position, or a category of positions, if the Director determines that—
 (I)the imposition of the restrictions with respect to the position, or category of positions, would create an undue hardship on the department or agency in obtaining qualified personnel to fill the position, or category of positions; and
 (II)granting the waiver would not create the potential for use of undue influence or unfair advantage. (ii)Excluded positionsThe Director of the Office of Government Ethics may not waive the restrictions under subparagraph (A) with respect to—
 (I)a position in the executive branch (including any independent agency) for which the rate of pay is the rate of pay payable for level I of the Executive Schedule; or
 (II)a position in the Executive Office of the President for which the rate of pay is the rate of pay for level II of the Executive Schedule..
 (2)Technical and conforming amendmentsSection 207 of title 18, United States Code, is amended— (A)in subsection (c)(2)—
 (i)in subparagraph (A)— (I)by striking clauses (i) and (iii);
 (II)by redesignating clauses (ii), (iv), and (v) as clauses (i), (ii), and (iii), respectively; and (III)in clause (i), as so redesignated—
 (aa)by striking which is not referred to in clause (i) the first place it appears and inserting for which the rate of pay is not specified in or fixed according to subchapter II of chapter 53 of title 5; and
 (bb)by striking , or, for a period of 2 years and all that follows through the end of clause (i) and inserting a comma; and (ii)in subparagraph (C), in the matter preceding clause (i), by striking clause (ii) or (iv) and inserting clause (i) or (ii); and
 (B)in subsection (h)(2), by striking the second sentence. (b)Members of CongressSection 207(e)(1) of title 18, United States Code, is amended—
 (1)in subparagraph (A), by striking 2 years and inserting 5 years; and (2)in subparagraph (B)(i), by striking Any person who is a Member of the House of Representatives or an elected officer of the House of Representatives and who, within 1 year after that person leaves office, and inserting Any person who is a Member of the House of Representatives and who, within 5 years after that person leaves office, or any person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office,.
 (c)Effective dateThe amendments made by this Act shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which section 207 of title 18, United States Code, applies (as amended by this Act).
			